                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                       3    One Market Plaza
                            Spear Street Tower, Suite 2200
                       4    San Francisco, CA 94105-1127
                            Telephone: (415) 957-3000
                       5    Facsimile: (415) 957-3001
                            Email: roliner@duanemorris.com
                       6
                            Counsel for SVC Chapter 11 Trustee
                       7    TIMOTHY W. HOFFMAN
                       8

                       9                            UNITED STATES BANKRUPTCY COURT

                      10                            NORTHERN DISTRICT OF CALIFORNIA
                      11
                                                              SANTA ROSA DIVISION
                      12

                      13    In re                                              Case No. 17-10065 RLE

                      14    SVC,                                               Chapter 11

                      15                  Debtor.
                                                                               SVC CHAPTER 11 TRUSTEE’S
                      16                                                       OBJECTION TO DISCLOSURE
                                                                               STATEMENT BY ROSS AND KELLEEN
                      17                                                       SULLIVAN

                      18                                                       Date:    December 17, 2019
                                                                               Time:    1:30 p.m.
                      19                                                       Place:   1300 Clay Street, Room 201
                                                                                        Oakland, CA 94612
                      20                                                       Judge:   The Hon. Roger L. Efremsky

                      21

                      22            Timothy W. Hoffman, the duly appointed, qualified and acting Chapter 11 Trustee of

                      23    SVC’s bankruptcy estate (“SVC Trustee”) objects to the disclosure statement set forth in the

                      24    Combined Plan and Disclosure Statement Proposed by Sullivan Family (November 12, 2019)

                      25    [Docket No. 490] (“Disclosure Statement”) filed by Ross Sullivan and Kelleen Sullivan

                      26    (together, “Sullivans”). For reasons set forth below, the Disclosure Statement does not contain

                      27    “adequate information” as required by 11 U.S.C. § 1125.

                      28
D UANE M ORRIS        LLP
                                                                           1
   SAN FRA NCI S CO
                                SVC CHAPTER 11 TRUSTEE’S OBJECTION TO DISCLOSURE STATEMENT BY SULLIVANS
                                                           CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 497
                       DM3\6227026.1 R1034/00002
                                                     Filed: 12/05/19    Entered: 12/05/19 14:37:24      Page 1 of 4
                       1           1.      Access to Attorney/Client Protected Information and Work Product (§§ 8.1, 8.6).

                       2    The Disclosure Statement provides that reorganized SVC will succeed to the SVC Trustee’s

                       3    attorney/client privilege, and requires that the SVC Trustee and his Court-approved counsel turn

                       4    over to reorganized SVC, i.e., the Sullivans, all information and material protected from

                       5    disclosure by the attorney/client privilege, as well as all information and material that is the work

                       6    product of the SVC Trustee’s counsel. The SVC Trustee objects to turnover of any information

                       7    or material that is protected from disclosure by the attorney-client privilege or the attorney work

                       8    product doctrine.

                       9           The Disclosure Statement must set forth the legal grounds upon which a reorganized

                      10    SVC and its representatives claim entitlement to this information and material. Among other

                      11    things, Commodity Futures Trading Com. v. Weintraub, 471 U.S. 343, 358 (1985) holds that

                      12    “the trustee of a corporation in bankruptcy has the power to waive the corporation’s attorney-

                      13    client privilege with respect to prebankruptcy communications.” (emphasis added) However,

                      14    the SVC Trustee is aware of no authority that stands for the proposition that representatives of a

                      15    reorganized debtor – who were part of the debtor’s prepetition management, no less – can waive

                      16    the attorney-client privilege held by a duly appointed, qualified and acting chapter 11 trustee

                      17    with respect to post-petition communications with the trustee’s court-approved counsel.

                      18           Allowing a reorganized debtor and its prepetition management access to the attorney-

                      19    client communications of a duly appointed bankruptcy trustee – who, among other things, may

                      20    have investigated the actions and omissions of the same prepetition management – would

                      21    severely inhibit the ability of a bankruptcy trustee to have free and open communication with his

                      22    or her counsel. This, in turn, would severely impede the ability of a bankruptcy trustee to

                      23    administer estate assets.    In short, the precedent would be incredibly harmful to effective

                      24    administration of bankruptcy estates. The same is true for allowing a reorganized debtor and its

                      25    insiders to access the work product of a trustee’s counsel.

                      26           If the Sullivans will not drop their demands for this material, then they should be required

                      27    to disclose precisely what legal authority supports their position. The Trustee reserves all rights

                      28
D UANE M ORRIS        LLP
                                                                              2
   SAN FRA NCI S CO
                                SVC CHAPTER 11 TRUSTEE’S OBJECTION TO DISCLOSURE STATEMENT BY SULLIVANS
                                                           CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 497
                       DM3\6227026.1 R1034/00002
                                                        Filed: 12/05/19    Entered: 12/05/19 14:37:24        Page 2 of 4
                       1    to raise further argument and objections to production of any communications or materials

                       2    protected from disclosure by the attorney-client privilege and attorney work product doctrine.

                       3               2.       Treatment of Class 2 – Trade Creditors (§ 7.2). The Disclosure Statement should

                       4    address the following:

                       5                    •   Whether the “Intercompany Stipulation” described on page 9 of the Disclosure

                       6                        Statement, which the Court has now approved [Doc #493], impacts the dividend

                       7                        to unsecured creditors in Class 2.

                       8                    •   If Class 2 creditors stand to receive less than a 100% dividend, then the

                       9                        Disclosure Statement should provide an estimated dividend.

                      10                    •   If Class 2 creditors will receive 100% of their allowed claims, then why will they

                      11                        not receive post-petition interest, as they would be entitled to in a chapter 7

                      12                        liquidation? If there is some purpose for withholding post-petition interest other

                      13                        than artificially impairing Class 2 in order to create a consenting, impaired class,

                      14                        then it should be disclosed.

                      15               3.       Timing of Distributions (§ 8.8) When will distributions to Class 2 creditors take

                      16    place? Section 8.8 provides that a first distribution will be made “as soon as practicable after the

                      17    Effective Date.” The Disclosure Statement should provide more clarification. When and how

                      18    much?

                      19               4.       Description of District Court Action (p. 10): On December 4, 2019, Judge Orrick

                      20    entered an Order Granting in Part and Denying in Part Motion for Judgment on the Pleadings in

                      21    the District Court Action. 1 The Disclosure Statement should advise of the current status of this

                      22    litigation.

                      23               5.       Estate Retained Claims (p. 12): Are there any Estate Retained Claims other than

                      24    the claim against the Buchalter firm? If so, what are they and what is the estimated value of

                      25    these claims? What is the realistic recovery on the Buchalter claim net of anticipated attorneys’

                      26    fees and costs? What counsel will prosecute the Buchalter claim, and how will counsel be

                      27
                            1
                                Doc #78 in Sullivan v. Finn, Case No. 3:17-cv-05799-WHO, U.S. District Court, N.D. Cal.
                      28
D UANE M ORRIS        LLP
                                                                                     3
   SAN FRA NCI S CO
                                   SVC CHAPTER 11 TRUSTEE’S OBJECTION TO DISCLOSURE STATEMENT BY SULLIVANS
                                                              CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 497
                       DM3\6227026.1 R1034/00002
                                                            Filed: 12/05/19       Entered: 12/05/19 14:37:24              Page 3 of 4
                       1    compensated (hourly, contingency basis, something else)? Does SVP’s estate have any interest

                       2    in the Estate Retained Claims? If so, how will a recovery on the Estate Retained Claims be

                       3    allocated between the estates?

                       4           6.      Compromise of Estate Retained Claims (§ 8.13). The Disclosure Statement states

                       5    that reorganized SVC “shall provide 10 days’ notice of the terms of any compromise greater than

                       6    $250,000 by email to all parties requesting post-Effective Date notice….” Presumably this

                       7    figure refers to the amount of the claim held by the estate, and not the settlement amount. If so,

                       8    the Disclosure Statement should clarify.

                       9           7.      Post-Petition Operating Expenses (§ 8.17). SVC has no operating business and its

                      10    business-related assets were liquidated in a Court-approved sale two years ago. What operating

                      11    expenses does SVC intend to “incur and pay … in the ordinary course of business”?

                      12           WHEREFORE, for all the foregoing reasons, the Disclosure Statement does not contain

                      13    adequate information as required by § 1125, and the Court should decline to approve the

                      14    Disclosure Statement unless the points outlined above are addressed.

                      15

                      16    Dated: December 5, 2019                             DUANE MORRIS LLP

                      17
                                                                                By: /s/ Aron M. Oliner (152373)
                      18                                                            Aron M. Oliner
                                                                                    Counsel to SVC Chapter 11 Trustee
                      19                                                            TIMOTHY W. HOFFMAN
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                                                                            4
   SAN FRA NCI S CO
                                SVC CHAPTER 11 TRUSTEE’S OBJECTION TO DISCLOSURE STATEMENT BY SULLIVANS
                                                           CASE NO. 17-10065 RLE
                 Case: 17-10065          Doc# 497
                       DM3\6227026.1 R1034/00002
                                                      Filed: 12/05/19    Entered: 12/05/19 14:37:24        Page 4 of 4
